Citation Nr: 1023030	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  09-27 893A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little 
Rock, Arkansas



THE ISSUE

Entitlement to a powered mobility device, such as a powered 
wheelchair or scooter.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had verified active duty from January 1943 to 
November 1945, February 1951 to July 1952, and from November 
1968 to November 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2008 determination of the 
Department of Veterans Affairs (VA) Central Arkansas Veterans 
Healthcare System in North Little Rock, Arkansas.  In that 
determination, the Central Arkansas Veterans Healthcare 
System's Prosthetic Treatment Center denied the Veteran's 
request for a power mobility device.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran claims that he requires a powered mobility and/or 
lifting device, as he is totally disabled due to his service-
connected disabilities and can no longer get up and out of a 
chair because of back weakness.  He has stated that cannot 
take more than 15 to 20 steps before he needs to stop and 
rest and noted that he is unable to stand for more than one 
minute before having to be supported or sit down.  The 
Veteran has also indicated that he can no longer assist his 
wife with basic household tasks and that he requires her 
assistance with basic life tasks, such as bathing and 
dressing.  He has further asserted that he occasionally falls 
and has difficulty getting back up.  See VA Form 21-4138, 
dated in May 2009.  As part of a letter received in July 
2009, the Veteran reiterated that he wanted a scooter and not 
a wheelchair.  

The Board notes that VA shall furnish on an ambulatory or 
outpatient basis such medical services as are needed.  See 38 
C.F.R. § 17.93 (2009); see also 38 C.F.R. § 17.150 (2009).  
Motorized wheelchairs may be considered for veterans who have 
a disability resulting in the loss or loss of use of both 
lower extremities, combined with a loss, or loss of use, or 
severe impairment of at least one upper extremity to the 
extent that it is medically determined that the veteran is 
incapable of satisfactorily propelling a manual wheelchair.  
Motorized wheelchairs may also be considered for eligible 
veterans who suffer from severe chronic obstructive pulmonary 
disorder, multiple sclerosis, spinal cord injury, stroke, 
amputations, degenerative joint disease, rheumatoid 
arthritis, and/or those veterans diagnosed with severe 
cardiovascular disease.  See VHA Handbook 1173.6.

The Veteran informed VA in November 2009 that additional 
medical evidence to support his claim was available at the VA 
Community Based Outpatient Clinic in Mt. Vernon, Missouri.  
However, records from this VA medical facility are not of 
record.  It is important to note that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of that claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the Board 
finds that an attempt should be made to obtain and associate 
such records with the claims file.  See 38 C.F.R. 
§ 3.159(c)(2).  

The Board also notes that the Veteran submitted a VA Form 21-
4142 dated in August 2009, which authorizes VA to obtain 
private medical records dated from 1989 to 2009 from Dr. 
R.D.C (initials used to protect the Veteran's privacy).  
However, the Veteran was notified in an October 2009 letter 
that the physician's office had not responded to that 
request.  The Veteran later indicated in January 2010 that he 
had requested the records himself and expected to have them 
by the end of the month.  Nevertheless, such records have 
still not been associated with the claims file.  As this 
claim is already being remanded, the Veteran should be 
provided another opportunity to obtain the private medical 
records.  

In addition, the Board notes that the Veteran has not been 
afforded a VA examination in connection with his claim for 
entitlement to a powered mobility device.  As such, there is 
no medical opinion addressing whether he meets the criteria.  
The Board does acknowledge a March 2009 letter submitted by 
Dr. R.D.C. noting the Veteran's history of spinal stenosis.  
He indicated that the Veteran was getting worse and not 
responding to therapy.  He also stated that the Veteran was 
unable to get out of a chair and could only walk a short 
distance even with a walker due to weakness, unsteadiness, 
and gait.  The physician opined that the Veteran would 
benefit greatly from a lift chair, as well as some sort of 
scooter device to help him get around.   However, Dr. R.D.C. 
did not specifically opine as to whether the Veteran met the 
criteria required for entitlement, such as whether he has the 
loss of endurance to operate a manual wheelchair or the loss 
or loss of use of any of his extremities.  Therefore, given 
the limited medical evidence associated with the file, the 
appellant should be afforded a medical evaluation to 
determine the current severity of any physical disabilities 
in the context of the criteria for a powered mobility device.  
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  VA should obtain and associate with 
the claims file all VA treatment records 
from the VA Community Based Outpatient 
Clinic in Mt. Vernon, Missouri.  Efforts 
to obtain these records should only end 
if they do not exist or further efforts 
to obtain them would be futile.  38 
C.F.R. § 3.159(c)(2).  If the records are 
unavailable, the claims file must be 
properly documented.

2.  The Veteran should be provided the 
opportunity to submit medical records 
from his private physician, Dr. R.D.C., 
from 1989 to 2009.

3.  After securing any additional 
records, VA should schedule the Veteran 
for a VA examination.  The complete 
claims file, including a complete copy of 
this remand, should be made available to 
and reviewed by the designated examiner.  
The examiner should take a detailed 
history from the Veteran, conduct an 
examination, and ensure that all tests 
necessary to providing the opinion 
requested below are conducted.

The examiner should evaluate the severity 
of any current physical disabilities 
within the context of the pertinent 
criteria and render an opinion as to 
whether the Veteran meets the criteria 
for a powered mobility device.  
Specifically, he or she should state 
whether the Veteran has loss or loss of 
use of both lower extremities combined 
with a loss or loss of use or severe 
impairment of at least one upper 
extremity to the extent that he is 
incapable of satisfactorily propelling a 
manual wheelchair.  It should also be 
noted whether the Veteran has the loss of 
endurance to operate a manual wheelchair 
due to any of his service-connected 
disabilities (residuals of prostate 
cancer, coronary artery disease, 
arthritis of multiple joints, type II 
diabetes mellitus with erectile 
dysfunction, tinnitus, duodenal ulcer, 
diabetic neuropathy of both lower 
extremities, and hearing loss).  The 
bases for the opinion provided should be 
explained in detail.  

4.  After the requested examination has 
been completed, the report should be 
reviewed by VA to ensure it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, it should be 
returned to the examiner.  

5.  After undertaking any other 
development deemed appropriate, VA should 
readjudicate the issue of entitlement for 
a powered mobility device.  If the 
benefit sought is not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case (SSOC) and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



